DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 27, 2022 has been entered.  Claims 1, 2, 10, 19, 21, 24, 28, 30, and 32-39 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claims 4, 5, 9, 11, 13-15, 17, 26, 27, and 31.  Applicant’s argument and amendment to the claims have overcome the previous rejection of claims under 35 U.S.C. 101 and 112(b).  Examiner notes that Applicant’s amendments are primarily incorporations of previously rejected dependent claims into previously rejected independent claim limitations with no further substantive amendment.  Examiner acknowledges that Applicant’s new claims 34-39 are analogous to claims 7, 10, 19, 21, 24, and 32, and has provided similar citations to the rejections of such claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 19, 21, 24, 28, 30, 32-34, and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over:
Wang (U.S. 2010/0268109 A1) (hereinafter – Wang) (previously cited in Non-Final Office Action)
Zhu et al. (U.S. 2004/0242989 A1) (hereinafter – Zhu) (previously cited in Non-Final Office Action)
Greenwood (W.O. 2012/076881 A1) (hereinafter – Greenwood) (previously cited in Non-Final Office Action)
Cory et al. (U.S. 2006/0085049 A1) (hereinafter – Cory) (previously cited in Non-Final Office Action)
Re. Claims 1 and 28: Wang teaches a method for locating a variation in one or more electrical impedance properties (Abstract).  However, Wang is silent on the body part being a human limb.
Zhu teaches electrical impedance tomography may be performed on a patient’s limb or any other body part to be measured ([0048], which provides the distinct advantage of enabling the device to be used for specific body parts. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the method of Wang to include performing electrical impedance detection at a human limb as taught by Zhu as a combination of known prior art elements that yields the distinct advantage of providing specific places to position electrodes to obtain measurements.
Zhu further teaches:
(i) using servo motors to physically move at least a part or a whole of an electrode array across a human limb to obtain electrical impedance data for the human limb at different locations (Fig. 2(a): motor 106d utilizing driving bands 106a-106c to cause electrode supporting unit 104 to rotate relative to the housing; additionally or alternatively, Fig. 4(a): drive bar 202, described in Paragraph 0029 as using any moving or driving arrangement, e.g., the motor as utilized in Fig. 2(a)).
It would have been obvious to one having skill in the art before the effective filing date to have modified Wang in view of Zhu to also incorporate using servo motors as taught by Zhu to move an electrode array, the motivation being that doing so allows for the processor to obtain multiple measurements to lower errors which would occur with individual electrode location and interfacing (Paragraph 0008).  
Wang further teaches: 
(ii) using a processor to analyse the obtained electrical impedance data using a transfer function of an assumed electrical model to determine a variation of a plurality of electrical impedance properties for the object with location (Fig. 1: computer 18; Paragraph 0036: “The computer typically comprises at least a processor and a memory;" Paragraphs 0038-0039: using a transfer function to analyze electrical impedance of an object; Examiner notes that the combination of Wang in view of Zhu would necessarily result in determination of variation of electrical impedance properties with respect to location).
Wang in view of Zhu is silent on the invention wherein the carrier plate comprises an aperture with ultrasound sensors.  
Greenwood teaches that an ultrasound probe with an aperture through a transparent plate (i.e. window) may be positioned over tissue to be sounded, which adds the distinct advantage of supplying another form of sensing to the area (page 5 lines 3-16 and figure 10B).  Further, this electrode plate is rotatable with respect to the body (page 5 lines 17-24) and uses motors for rotating the plate (page 15 lines 32-33). Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus of Wang in view of Zhu to include positioning a rotatable electrode plate aperture with ultrasonic sensors over the identified location as taught by Greenwood as a combination of known prior art references to yield the predictable result of supplying another form of sensing technology to diagnose the identified area.
Greenwood further teaches electrodes of the electrode array are not present over the aperture (page 5 lines 3-16 and figure 10B; the section used as a window no electrodes).
Wang, Zhu, and Greenwood do not explicitly disclose that the aperture accesses an acupuncture point as the identified location.  Cory teaches that acupuncture points are located on the skin overlying nerve structures and that these points exhibit a difference in impedance, which can be used to identify the nerve structures depending on the frequency used for measurement ([0217]).  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the apparatus of Wang to include an acupuncture point as an identified point as taught by Cory et al. as a combination of known prior art references to yield the predictable result of allowing nerve structures to be targeted for electrical impedance tomography.
With respect to claim 28, each limitation can be addressed with each citation applied to claim 1, and is thus rejected analogously.  Each rejection regarding multiple dependent claims follow similarly.
Re. Claims 2 and 30: Wang, Zhu, Greenwood, and Cory teach the invention according to claims 1 and 28.  Wang further discloses a method comprising using an electrode array for performing electrical impedance detection to obtain the electrical impedance data for the object ([0037] multiple electrodes are used) by applying a first electrical signal to the object, receiving an electrical response signal characteristic of the object, and providing a first output signal representative of the electrical response signal ([0035] the signal is applied via a current and is detected as an output signal via a voltage).
Re. Claims 7 and 34: Wang, Zhu, Greenwood, and Cory teach the invention according to claims 2 and 30.  Wang discloses a method comprising moving one of the portions of the electrode array ([0037] the electrodes are moved to a location on the body).  However, Wang is silent on the electrode array being divided into two portions configured for movement relative to each other to identify to a user the identified location.  Cory et al. teaches an electrode impedance based tissue identification system that uses positionable electrode arrays that move with respect to other equipment, including other electrode arrays, that provides the distinct advantage of developing a frame of reference in 3D space ([0208]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Wang to include multiple electrode portions that move relative to each other in order to identify a location as taught by Cory et al. as a combination of known prior art references to yield the predictable result of developing a frame of reference in 3D space.
Additionally or alternatively, Zhu also discloses electrodes arrays moveable to one another across at least two portions (Fig. 2(a)).
Re. Claims 19 and 36: Wang, Zhu, Greenwood, and Cory teach the invention according to claims 1 and 28.  Greenwood et al. teaches that an ultrasound probe with an aperture through a transparent plate (i.e. window) may be positioned over tissue to be sounded, which adds the distinct advantage of supplying another form of sensing to the area (page 5 lines 3-16 and figure 10B).  Further, this electrode plate is rotatable with respect to the body (page 5 lines 17-24).  Greenwood further details the use of an ultrasound transducer including applying a first ultrasound signal to the object, receiving an ultrasound response signal characteristic of the object, and providing a second output signal representative of the ultrasound response signal , the method comprising moving at least apart or a whole of the ultrasound probe relative to the object (Abstract).  
Re. Claims 21 and 37: Wang, Zhu, Greenwood, and Cory teach the invention according to claims 1 and 28.  Wang further teaches the invention:
wherein the electrical model is a circuit model that assumes that 
a first impedance and second impedance are serially connected impedances as a series combination that is connected in parallel with a third impedance (Fig. 4) or
that assumes that a capacitor and a resistor are serially connected as a series combination that is connected in parallel with another resistor (Fig. 3),
wherein the electrical impedance properties are selected from the group comprising:
an impedance at a lower frequency limit, 
an impedance at an upper frequency limit, 
a relaxation frequency fr at which there is a change in the impedance, 
an impedance at that relaxation frequency, and
the impedance gradient at that relaxation frequency ([0039] this same group is listed).
Re. Claims 24 and 38: Wang, Zhu, Greenwood, and Cory teach the invention according to claims 1 and 28.  Wang further discloses a method wherein obtaining electrical impedance data for the object at different locations comprises: obtaining electrical impedance data for the object at different locations over a range of frequencies wherein the frequency range is between 0 and 100MHz ([0025] this same range is listed).
Re. Claims 32 and 39: Wang, Zhu, Greenwood, and Cory teach the invention according to claims 1 and 28.  Wang further teaches the invention wherein:
analysing the obtained electrical impedance data using a transfer function of an assumed electrical model to determine a variation of a plurality of electrical impedance properties for the human limb with location comprises:
combining selected ones of the determined plurality of electrical impedance properties to provide at least one parametric impedance value for the human limb that varies with location (Abstract: “A method for analyzing the structure of an electrically conductive object, the method comprising the steps of: (i) obtaining electrical impedance data for the object over a range of frequencies; (ii) analyzing the obtained electrical impedance data using a transfer function of an assumed electrical model to determine a plurality of electrical impedance properties for the object; (iii) constructively combining selected ones of the determined plurality of electrical impedance properties to provide at least one parametric impedance value for the object; and (iii) imaging one or more of the determined parametric impedance values;” see following citation); and
wherein the location identified by a variation of one or more of the plurality of electrical impedance properties is a location identified by a spatial variation of the at least one parametric impedance value for the human limb (Examiner notes that the combination of Wang (having a spatially diverse array of electrodes), Zhu (which provides servo motors in at least two planes of motion) and Greenwood (which moves rotates an electrode plate over a portion of the limb) would result in spatial variation of the at least one parametric impedance value of the human limb).

Claims 10 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over:
Wang (U.S. 2010/0268109 A1) (hereinafter – Wang) (previously cited in Non-Final Office Action)
Zhu et al. (U.S. 2004/0242989 A1) (hereinafter – Zhu) (previously cited in Non-Final Office Action)
Greenwood (W.O. 2012/076881 A1) (hereinafter – Greenwood) (previously cited in Non-Final Office Action)
Cory et al. (U.S. 2006/0085049 A1) (hereinafter – Cory) (previously cited in Non-Final Office Action)
Rubinsky et al. (U.S. 2006/0293731 A1) (hereinafter – Rubinsky) (previously cited in Non-Final Office Action).
Re. Claims 10 and 35: Wang, Zhu, Greenwood, and Cory disclose the method as claimed in claim 1, but are silent on the method comprising providing heating or cooling.  Rubinsky teaches a method that uses electrical impedance tomography to image human tissue ([0059]) and further includes a control board that functions to control the temperature of the tumor tissue site (Note: controlling the temperature is interpreted to have the ability to heat or cool the site through actions) ([0074] and [0078]). According to Rubinsky, this is to minimize the occurrence of a thermal effect to the tumor tissue site ([(0078]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Wang to include controlling the temperature of the tumor site by providing heating or cooling as taught by Rubinsky as a combination of known prior art references to yield the predictable result of minimizing the thermal effect to the tumor tissue site.
Examiner notes that the combination of Wang, Zhu, and Greenwood would necessarily yield heating and cooling at different locations.  Furthermore, since Rubinsky teaches providing heating or cooling to minimize the thermal effect, and particularly, to maintain specific temperatures, this is considered to read upon “controlled fixed temperature conditions,” since minimizing a thermal effect fixes temperature to within or under a certain range.  Examiner further notes that Applicant has not further specified ranges or additional limitations regarding “controlled fixed temperature conditions,” thus allowing any temperature control scheme to read upon the claim limitation. 

Response to Arguments
Applicant's arguments filed May 27, 2022 have been fully considered but they are not persuasive.
Applicant’s amendments are essentially incorporations of limitations of previously rejected dependent claims into previously rejected independent claims, with no further substantive amendment.  Applicant’s new claims are analogous to previously rejected claims.  Applicant’s only argument is directed towards Wang and does not address the merits of the combination including Zhu, Greenwood, Cory, and/or Rubinsky.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791